Exhibit 10.38

 

SECOND AMENDMENT TO SUPPLY AGREEMENT

 

This is the Second Amendment to the Supply Agreement dated as of April 2, 2003,
among Midas International Corporation, a Delaware corporation (“MIC”), Part
Warehouse, Inc., a Delaware corporation (“PWI”) (collectively “Midas”), and
AutoZone Parts, Inc., a Nevada corporation, successor by assignment to AutoZone,
Inc. (“AutoZone”) (the “Agreement”), and shall be effective as of the 10th day
of June, 2004.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.

Beginning June 20, 2004, through July 31, 2004, AutoZone agrees to pay each
Midas Shop [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION] for every [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION] box top for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION] returned to the AutoZone retail location which services the
Midas Shop’s commercial account. No credits will be given for box tops returned
either before June 20, 2004, or after July 31, 2004. All box tops must be from
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION]
purchased from AutoZone between June 20, 2004, through July 31, 2004.

 

2.

AutoZone shall ensure that the earned credits will be paid [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION] to each participating Midas
Shop by the AutoZone retail location which services the Midas Shop’s commercial
account.

 

3.

Other than as amended by this Amendment, the other terms of the Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement.

 

AUTOZONE PARTS, INC.

     

MIDAS INTERNATIONAL CORPORATION

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

Date:

         

Date:

               

PARTS WAREHOUSE, INC.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

Date:

         

Date:

   